Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to the Request for Continued Examination filed December 20, 2021.  Claims 1-4 and 6-21 are pending.  Claims 18-21 are subjected to a restriction requirement, are not elected, and withdrawn from consideration.  Claims 1-4 and 6-17 are currently examined.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to decentralized middleware which includes a replication subtask, classified in G06F 9/5066.
II. Claims 18-21, drawn to a mission request coordinating engine coordinates missions and workflow, classified in H04L 67/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as determining degrees of replication.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention of group II is distinct from the invention in group I because the invention of group II does not recite replication.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Jessica Engler on June 4, 2021 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the replicating node" in line 18 (in the wherein said determinations limitation).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said resources" in limitation (b).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the appropriate resources" in the last line of limitation (c).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the Checkpoint-Assisted Speculative Execution" in the “wherein said middleware” limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the degree of replication" in end of the “wherein said middleware” limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites, in the first limitation, at least one resource, then recites where “each” resource is either [a type of resource].  It is unclear what resource is being referred to by the “each” resource, as the limitation requires just one resource.  
9.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships is: the relationship between the second node of the claim and the “replicating node” of the claim (the replicating node lacking antecedent basis).  The claims recites that “the replication subtask..determines the degree of replication at the second one or more node”, and that the “determinations of the degree of replication are made locally at the replicating node.”  It is unclear where the degree of 
10.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the relationship between the Checkpoint-Assisted Speculative Execution and the resource-aware variable approximate checkpointing and the resource-aware approximated speculative replication.  The limitation is ambiguous as to if the resource aware checkpointing and replication are required functions for in the claim, as the claim only recites that they are supported, and if they are required, how they would be implemented by the checkpoint-assisted speculative engine.


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Raj United States Patent Application Publication No. 2017/0220383 in view of Jain et al. United States Patent Application Publication No.  2018/0101399.

As per claim 1, Raj teaches an extended mobile grid comprising:
a collective of interconnected nodes, wherein said nodes further comprise at least one resource [plurality of computing nodes (pp 0044)]; 
b. decentralized middleware which resides and executes on each of said nodes, such that said resources are collectivized and processed dynamically by said middleware [host workload agent (pp 0039, 0045); and
 c. a work breakdown structure comprising a linear-hierarchical workflow of data dependent stages which distributes a plurality of task and subtask to said collective of interconnected nodes, such that each of said task or subtask is mapped onto at least one node wherein said node comprises the appropriate resources [workflow scheduler selects agents (pp 0038, 0043, 0047), routing map where jobs are forwarded (pp 0052-0054), scheduling for second node (pp 0060-0063];
wherein said extended mobile grid is configured to perform low-latency distributed computation based computer services [calculate latency (pp 0121, 0126-0128)]

However, in analogous art, Jain teaches said middleware comprises a replication subtask component, wherein said replication subtask component, named the Checkpoint-Assisted Speculative Engine, is capable of replicating the status of one or more of said nodes onto a second one or more said nodes such that said replication subtask component determines the degree of replication at said second one or more node; wherein said determinations of the degree of replication are made locally at the replicating node; [degree of redundancy in task (pp 0013-0014, 0021); executing jobs scheduled by scheduler in distributed cluster (pp 0016); tuner schedules jobs (pp 0024-0027_];
 wherein Checkpoint-Assisted Speculative Execution further supports Resource- aware Variable Approximate Checkpointing and Resource-aware Approximated Speculative Replication [tuner changes replication factor (pp 0028-0029); 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the workflow subtasks of Raj with the replication of Jain.  A person of ordinary skill in the art would have been motivated to do this to conceal the complexity of distributed systems while allowing the use of resources of a distributed system.

As per claim 2, Raj in view of Jain teaches the extended mobile grid of claim 1 wherein said nodes are heterogeneous [Raj: computing nodes are physical or virtual (pp 0044)].  

As per claim 3, Raj in view of Jain teaches the extended mobile grid of claim 1 wherein said nodes are wirelessly interconnected [Raj: pp 0140].  

As per claim 4, Raj in view of Jain teaches the extended mobile grid of claim 1 wherein said nodes are mobile [Raj: mobile devices (pp 0026)].
 
As per claim 6, Raj in view of Jain teaches the extended mobile grid of claim 1 wherein said work breakdown structure further specifies a unique minimum start and maximum finish time for each of said plurality of subtask and designates each of said plurality of subtasks as a publisher or subscriber [Raj: maximum amount of time (pp 0065-0066)].  



As per claim 8, Raj in view of Jain teaches the extended mobile grid of claim 7 wherein said resource acquisition and release module is capable of mapping regularly collaborative said plurality of subtask onto neighboring nodes [Raj: time for processing for neighboring nodes (pp 0065)].  

As per claim 9, Raj in view of Jain teaches the extended mobile grid of claim 1 wherein at least two said task or subtask are mapped onto a single node [Raj: schedule to primary workload agent (pp 0050)].  

As per claim 10, Raj in view of Jain teaches the extended mobile grid of claim 1 wherein said work breakdown structure further comprises a workflow management engine [Raj: workload scheduler (pp 0045-0046)].  

As per claim 11, Raj in view of Jain teaches the extended mobile grid of claim 10 wherein said workflow management engine further comprises a workflow assembly mechanism which defines said work breakdown structure [Raj: job scheduler component (pp 0052)].  



As per claim 13, Raj in view of Jain teaches the mobile grid of claim 10 wherein said workflow management engine further comprises at least one mechanism chosen from the group consisting of: a checkpoint exchange messaging mechanism, a multiple clusters interface mechanism, a mission subtask results exchange mechanism, a phenomena remoteness management tracking mechanism, a schedule in place mechanism, and a settable job max-time abort mechanism [Raj: primary agent forwards to secondary agent (pp 0053-0054); minim job forwarding rate (pp 0064)] .  

As per claim 14, Raj in view of Jain teaches the mobile grid of claim 10 further comprising a resource assessment engine, which communicates with said workflow management engine so as to dynamically apprise said workflow management engine of said resources available [Raj: workload capacity (pp 0058-0060)].  

As per claim 15, Raj in view of Jain teaches the mobile grid of claim 14 wherein said resource assessment engine further comprises at least one functional component chosen from 

As per claim 16, Raj in view of Jain teaches the mobile grid of claim 10 further comprising a resource management engine [Raj: job management component (pp 0058)].  

As per claim 17, Raj in view of Jain teaches the mobile grid of claim 16 wherein said resource management engine further comprises at least one mechanism chosen from the group consisting of: a resource guarantee management mechanism, a low-level workflow management mechanism, and a service quality efficiency tradeoff mechanism [Raj: maintain a quality of service (pp 0058, 0108-0113)].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


UZMA . ALAM
Primary Examiner
Art Unit 2457


/UZMA ALAM/Primary Examiner, Art Unit 2457